Case 2:17-cv-00086-JDL Document 41-1
                                34-1 Filed 10/22/19
                                           08/29/19 Page 1 of 2   PageID #: 239
                                                                            207




                  EXHIBIT 1 to COX DECLARATION
Case 2:17-cv-00086-JDL Document 41-1
                                34-1 Filed 10/22/19
                                           08/29/19 Page 2 of 2   PageID #: 240
                                                                            208
